Case 2:17-cv-04510-GW-AS Document 91 Filed 10/27/20 Page 1 of 2 Page ID #:1222

                                                                      J S -6
  1
  2
  3
  4
  5
  6
  7
  8
                            UNITED STATES DISTRICT COURT
  9
                          CENTRAL DISTRICT OF CALIFORNIA
 10
 11   CELENA KING, individually and on               CASE NO.: CV 17-4510-GW-ASx
      behalf of all others similarly situated,
 12
                   Plaintiffs,                       ORDER REMANDING ACTION
 13                                                  TO STATE COURT
 14
                   vs.
 15
      GREAT AMERICAN CHICKEN
 16   CORP, INC. d/b/a Kentucky Fried
      Chicken, a California corporation; and
 17   DOES 1 through 10, inclusive.
 18
                   Defendants.
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                 1
Case 2:17-cv-04510-GW-AS Document 91 Filed 10/27/20 Page 2 of 2 Page ID #:1223



  1         Having reviewed and considered the parties’ Joint Stipulation to Remand
  2   Action to State Court, and GOOD CAUSE appearing, the Court hereby ORDERS
  3   that this action shall immediately be remanded to the Superior Court of California
  4   for the County of Los Angeles.
  5
  6   IT IS SO ORDERED.
  7
  8   Dated: October 27, 2020              ______________________________
                                           HON. GEORGE H. WU
  9                                        UNITED STATES DISTRICT JUDGE
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                              2
